Citation Nr: 1014428	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-46 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as a rash, to include as a residual of exposure to 
Agent Orange during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran retired after serving over 20 years on active 
duty.  He had active service in the Navy from July 1943 to 
July 1946.  He had active service in the Air Force from April 
1951 to December 1952 and from January 1953 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied entitlement to service 
connection for a skin disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of eczema.

2.  There are post-service diagnoses of a variety of skin 
disorders including  eczema, actinic keratosis, seborrheic 
keratosis, seborrheic dermatitis, shamber's purpura, xerosis, 
papular dermatitis, solar dermatitis, and folliculitis. 

3.  Service treatment records reveal treatment for complaints 
of skin rash in September 1966, May 1967, and August 1968.  

4.  In April 1970, separation examination of the Veteran was 
conducted revealing a normal clinical evaluation of the skin; 
he did not report any skin disease on his separation 
examination medical history.  

5.  There is no competent medical evidence linking any 
current skin disorder to active service, including the skin 
rashes treated during service.

6.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era; service department records 
do not confirm that he set foot on the landmass of Vietnam.

7.  The Veteran is not presumed to have been exposed to Agent 
Orange during service.

8.  The Veteran was not exposed to Agent Orange during active 
service.


CONCLUSION OF LAW

The criteria for service connection for skin disability, 
claimed as a rash, and to include as a residual of exposure 
to Agent Orange during service, have not been met.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2009.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and the requirements of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service personnel records, service treatment 
records, private medical records, VA treatment records, VA 
examination reports, assisted the Veteran in obtaining 
evidence, and afforded him the opportunity to present 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file and he has not 
contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran specifically claims that he has a skin disability 
as a result of exposure to Agent Orange during service.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
chloracne, or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).

Notwithstanding, a veteran may establish service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The court has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. §  1116(f) (West 2002).  
Service in the Republic of Vietnam requires service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

In May 2007, the Veteran filed his current claim for service 
connection for a skin disability in a written statement on a 
VA Form 21-4138.  He simply stated "claiming rash since 
Vietnam era.  Blue Water - Haas."  This claim must be 
construed as a claim for service connection based upon 
exposure to Agent Orange during the Vietnam era.  The term 
"Blue Water - Haas," must be construed as referring to a 
claim for service connection based on exposure to Agent 
Orange based upon service in the Navy aboard ships, which 
served off shore of Vietnam during the specified period.  As 
noted above, the law has been established that service in the 
Republic of Vietnam requires service on the landmass of 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

This claim by the Veteran lacks credibility as it asserts 
exposure to Agent Orange during Navy service off shore of 
Vietnam during the period of time from January 9, 1962, to 
May 7, 1975.  The evidence of record clearly establishes that 
the Veteran served in the Navy during World War II from July 
1943 to July 1946.  He did not serve in the Navy during the 
Vietnam era.  

In a February 2009 letter, the Veteran changed his 
allegations of exposure to Agent Orange.  He claimed that he 
was exposed to Agent Orange when he served in Taiwan for 
approximately 3 years.  He claimed that he worked servicing 
aircraft, which returned from Vietnam and were contaminated 
with Agent Orange.  The Veteran's service personnel records 
reveal that he served in Taiwan for a period of slightly less 
than one year from March 1966 to February 1967.  The service 
personnel records confirm that his duties did involve the 
servicing of aircraft at that time.  However, evidence 
received in May 2009 reveals that there are no records of the 
Veteran being exposed to herbicides during active service.  

There is absolutely no evidence to indicate that aircraft the 
Veteran came into contact with in Taiwan delivered Agent 
Orange or that such aircraft came in contact with Agent 
Orange during their operations.  His assertion regarding his 
contact with contaminated aircraft does not meet the criteria 
of service on the landmass of Vietnam to trigger the 
presumption that the Veteran was exposed to Agent Orange.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Moreover, his 
assertions of Agent Orange aboard the aircraft have not been 
verified by any search of records.  The Board finds the 
Veteran's reports of such exposure to lack credibility based 
upon his changing allegations of exposure from Navy service 
to Air Force service; the inaccurate report of the length of 
his service in Taiwan; and his inaccurate report of history 
of symptoms as noted with the medical evidence below.  

The Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).   Based on his prior inconsistent written 
statements, and assertions of Agent Orange exposure, the 
Board simply does not believe that the Veteran was exposed to 
Agent Orange at any time during his active service.

The Veteran's service treatment records reveal treatment for 
complaints of skin rash on three distinct occasions in 
September 1966, May 1967, and August 1968.  In September 
1966, during service in Taiwan, the Veteran complained of a 
rash of the upper chest, under arm, and scrotum.  The 
assessment was jock rash and heat rash around the neck and 
shoulders.  He was prescribed medication.  In May 1967, 
during an annual flying physical, he had complaints of rash 
of the chest and groin and was again prescribed medication.  
In August 1968, he again reported having an "itch" along 
the collarbone and of the scrotum.  This time the assessment 
was neurodermatitis and hydrocortisone was prescribed.  

In April 1970, separation examination of the Veteran was 
conducted.  Clinical evaluation of his skin was "normal" 
with no abnormalities noted by the examining physician.  On 
the accompanying report of medical history, he indicated 
"no" to the question, which asked if he had any skin 
diseases.  The Veteran asserts that he developed a skin rash 
during service in Taiwan, and that he has had a rash ever 
since.  However, this medical evidence clearly establishes 
that the Veteran's skin was examined on separation in 1970 
and no rash or skin disorder was found by the examiner.  
Moreover, the Veteran did not report having any skin rash or 
other skin disease on the separation examination medical 
history.  His present assertions to the contrary severely 
damage his credibility in the eyes of the Board.  

As a military retiree, the Veteran was eligible to receive 
medical treatment from service department medical facilities.  
Accordingly, there are medical treatment records from these 
facilities for post-service medical treatment.  One such 
record dated November 1973, reveals that the Veteran had 
complaints of a scaly rash on the chest and underarm.  The 
impression was seborrheic dermatitis.  Subsequent to this, 
there is a large gap in the medical evidence of record 
showing any complaints of, or treatment for, any skin 
disorders.

A March 1992 VA treatment record reveals that the Veteran 
reported a three year history of skin symptoms which the 
physician observed were of dry pruritic skin with red papules 
which come and go.  Seborrheic keratosis was noted on chest.  
Diagnosis of the red pruritic papules was "eczema versus 
folliculitis."  

An April 1994 VA dermatology treatment record reveals the 
presence of actinic keratosis, shamber's purpura, xerosis, 
and papular dermatitis.  Similar symptoms were reported in an 
October 1994 phone consultation.  

Private dermatology clinic records dated September 1998 
reveal that the Veteran reported treatment for an itching 
rash at VA medical facilities and that he indicated that the 
onset was in 1988 to 1990.  A family history of eczema was 
noted and a final diagnosis of nonspecific eczema was made in 
January 1999.  

An October 1999 VA dermatology treatment record indicates 
that the Veteran had a extensive 10-year work-up for possible 
contact dermatitis with negative allergy testing.  Physical 
examination revealed "very unremarkable skin findings with 
an occasional red papule on the chest, shoulder, upper back, 
and head.  The assessment was "possible progressive 
pigmentary purpura with cayenne pepper spots on legs.  
Lesions seen not characteristic of contact dermatitis."  

A January 2001 VA treatment record reveals that the Veteran 
reported a medical history of having a "chronic rash that 
comes and goes for the past 20-30 years which has eluded 
diagnosis."  

A March 2004 VA treatment record indicated the Veteran's 
computerized medical problem list included "chronic rash / 
pruritus (since Vietnam)."  The Board notes that this 
history is inaccurate as the evidence clearly establishes 
that while the Veteran served during the Vietnam era, he did 
not serve in Vietnam.  

Treatment records reveal that the Veteran was treated by a 
private dermatologist in 2003 and 2004.  An April 2003 record 
indicates that the Veteran had actinic keratosis, which had 
been treated with cryosurgery.  The Veteran reported a 
history of being "in Vietnam area over four years in the 
late 60s, mainly assigned to Taiwan where he worked on 
Aircraft that had just come from Nam that had bee in the 
Agent Orange delivery business."  The Veteran reported 
having a rash for over 40 years.  The physician's assessment 
was a differential diagnosis being "dermatitis, chronic, 
essential or irritant contact vs. perpetuated Agent Orange 
reaction.  I explained to the patient that this is always a 
possibility that the rash could have stared with Agent Orange 
and perpetuated."  The examiner also specifically noted that 
the Veteran "did not have scars from Chloracne."  The Board 
does not find this opinion to be persuasive.  It is based 
upon a faulty and incredible history of 4 years of reported 
exposure to Agent Orange in Taiwan when the evidence 
establishes the Veteran only served one year in Taiwan and 
that herbicide exposure cannot be documented by records.   

In April 2009, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported a history of 
skin rash dating from service to the present.  He also 
reported that approximately 5 years ago, his wife started 
having similar symptoms and that he was "concerned that his 
Agent Orange exposure is spreading to her."  The examiner 
reviewed the medical evidence of record with close attention 
to the records showing treatment for skin disorders.  
Physical examination revealed erythremic patches and some 
hyperkeratosis of the chest, left forearm, right temple, left 
eyebrow, and right flank.  The diagnosis was eczema.  The 
examiner noted that the Veteran's subjective report was that 
it had its onset 3 years after exposure to Agent Orange.  The 
examiner indicated that the symptoms were not consistent with 
a diagnosis of chloracne.  The medical opinion was that 
current skin disability was less likely than not related to 
the heat rash during service.  

The evidence is against the claim for service connection for 
a skin disability.  The Veteran did not have service in 
Vietnam.  He is not presumed to have been exposed to Agent 
Orange during service.  His reports of exposure to Agent 
Orange during service in Taiwan are not credible based upon 
the evidence received from the service department, his 
inconsistent reports of the length of service in Taiwan, and 
his non-credible assertions of exposure to Agent Orange 
during Navy service in World War II.  Both VA and private 
dermatologists confirm that the Veteran does not have a 
diagnosis of chloracne.  Accordingly, service connection on 
the presumptive basis of exposure to Agent Orange is not 
warranted.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  
To the extent that the 2003 private medical diagnosis 
indicates that the Veteran's skin rash may be related to 
Agent Orange exposure during service, such exposure is not 
shown.

The Veteran asserts that he had a rash during service and has 
had it ever since.  Lay evidence can be competent and 
sufficient to establish the symptoms of a rash and a 
continuity of symptomatology.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.303(b).  However, 
the evidence of record reveals that the Veteran has 
consistently changed his claims as to the length of time that 
his rash symptoms have been present.  Despite his assertion 
of developing a rash during service and having it ever since, 
the 1970 separation examination and history show no such rash 
or report of symptoms by the Veteran.  Many of the post-
service medical records show he reported of a history of his 
current skin symptoms dating back only to 1988.  Based upon 
the Veteran's inconsistent reports of the medical history 
related to his claimed skin disorder, the Board finds his 
report of a continuity of symptomatology of skin symptoms 
dating from service to the present to lack credibility.  
Finally, the VA medical opinion of record indicates that the 
Veteran's current skin disability is not related to the skin 
rashes that were treated during service.  Accordingly, 
service connection on a direct basis is also not warranted.  

The preponderance of the evidence is against the claim for 
service connection for  a skin disability, claimed as a rash, 
on all bases, to include as residual of Agent Orange exposure 
in service; there is no doubt to be resolved; and service 
connection is not warranted.  


ORDER

Service connection for a skin disability, claimed as a rash, 
and to include as a residual of exposure to Agent Orange 
during service, is denied.








____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


